ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_04_EN.txt.            DECLARATION OF JUDGE BENNOUNA

 ranslation]

 1. Although I voted in favour of the operative clause of the Judgment,
am not entirely convinced by all the Court’s reasoning. That is why I
ought it might be useful to explain my thinking by means of this dec-
  ation.
 2. In general, whenever the Court has had to rule on a territorial dis-
 te rooted in the colonial period of which the current protagonists are
ore or less victims, it has been faced with a real dilemma. This is why it
 s often wondered whether that period should be viewed through the
ns of concepts current at the time, and which are those of the dominant
 lonial Powers, or whether it should reinterpret them in the light of sub-
quent developments in international law, above all since the adoption,
 1960, of United Nations General Assembly Declaration 1514 (XV) on
e Granting of Independence to Colonial Countries and Peoples,
garded as the decolonization charter. While that concerns the problem
  the application of international law in time, or “intertemporal law”,
 re that problem arises in a situation not of the simple development of
e rules and principles but of a genuine break characterized by the
 vent of the right of peoples to self-determination and the definitive
 ndemnation of the distinction, perhaps dating back to the Roman
mpire, between so-called “civilized” and so-called “barbarian” peoples,
e former being destined to rule the latter.


3. So it is understandable that the Court should have shown some
sitation about venturing into the realm of colonial law as such for pos-
 le conclusions to the present situation, for fear that, as the principal
dicial organ of the United Nations, the finger might be pointed at it for
ving sanctioned or legitimized this law a posteriori. This is how it
und itself having to reinterpret the “mandate” system instituted by the
 ague of Nations in favour, precisely, of the right of peoples to self-
termination :

   “an international instrument has to be interpreted and applied within
   the framework of the entire legal system prevailing at the time of the
   interpretation. In the domain to which the present proceedings relate,
   the last fifty years, as indicated above, have brought important
   developments. These developments leave little doubt that the ulti-
   mate objective of the sacred trust was the self-determination and
   independence of the peoples concerned. In this domain, as else-
   where, the corpus iuris gentium has been considerably enriched, and

                                                                      120

   this the Court, if it is faithfully to discharge its functions, may not
   ignore.” (Legal Consequences for States of the Continued Presence
   of South Africa in Namibia (South West Africa) notwithstanding
   Security Council Resolution 276 (1970), Advisory Opinion, I.C.J.
   Reports 1971, pp. 31-32, para. 53.)

4. This same desire to interpret and apply certain concepts of colonial
w in the light of the upheavals the world has seen with the phenomenon
  decolonization and the emergence of a large number of new States
 to the international stage led the Court to reassess the concept of terra
llius in its Advisory Opinion of 16 October 1975 in the Western Sahara
se : “the State practice of the relevant period indicates that territories
habited by tribes or peoples having a social and political organization
 re not regarded as terrae nullius” (Advisory Opinion, I.C.J. Reports
75, p. 39, para. 80).

 5. From this the Court concluded that “in the case of such territories
e acquisition of sovereignty was not generally considered as effected
 ilaterally through ‘occupation’ of terra nullius by original title but
rough agreements concluded with local rulers” (ibid., p. 39). It was
cepted that colonial law introduced the category of terra nullius to
ganize the apportionment of a number of non-European territories,
hich were open to colonization and thus regarded as “without a mas-
 ”, the inference being without a declared European master. As
  Milano rightly noted :
   “terra nullius was used as a device to justify control and jurisdiction
   of areas, which were very often populated by indigenous people,
   who were not considered equals. Much of the international law of
   those times was based on the idea of the standard of civilization, by
   which an entity could enter into the realm of international society.
   Such standards were nearly exclusively European, and they did not
   allow the participation of any other form of social organisation.”
   (E. Milano, Unlawful Territorial Situations in International Law :
   Reconciling Effectiveness, Legality and Legitimacy, 2006, p. 72.)
 6. Moreover, whether colonization was by agreement with local tribes
  not had no bearing on the title to the territory of the European Power
 ncerned, as the Court would emphasize in the case concerning Land
 d Maritime Boundary between Cameroon and Nigeria. After pointing
 t that “during the era of the Berlin Conference the European Powers
 tered into many treaties with local rulers” and that “Great Britain con-
uded some 350 treaties with the local chiefs of the Niger delta” (Land
 d Maritime Boundary between Cameroon and Nigeria (Cameroon v.
 geria : Equatorial Guinea intervening), Judgment, I.C.J. Reports 2002,
 404, para. 203), the Court adds :


                                                                      121

      “Even if this mode of acquisition does not reflect current interna-
   tional law, the principle of intertemporal law requires that the legal
   consequences of the treaties concluded at that time in the Niger delta
   be given effect today, in the present dispute.” (Land and Maritime
   Boundary between Cameroon and Nigeria (Cameroon v. Nigeria :
   Equatorial Guinea intervening), Judgment, I.C.J. Reports 2002,
   p. 405, para. 205.)
 is same ambiguity, under cover of intertemporal law, is reflected in the
 y the structure of non-European States is taken into account in the
lonial period, since the Court has accepted their specificity while nev-
 heless submitting them to the Westphalian criteria of sovereignty. I
eded to draw attention to these hesitations between colonial law and
ntemporary law, which the mere reference to intertemporal law is
 ufficient to justify, in order to explain how far I could not fully share
e Court’s reasoning in this case between Malaysia and Singapore on
e issue of sovereignty over certain islets in the Straits of Singapore.

7. Hence the Court, on the assumption “that it is not disputed that the
 ltanate of Johor, since it came into existence in 1512” (Judgment,
 ra. 52), established itself as a sovereign State with a “certain” though
determinate territorial domain under its sovereignty, took the view that
  authority was exercised through ties of “allegiance” with the “Orang
 ut, who inhabited or visited the islands in the Straits of Singapore,
cluding Pedra Branca/Pulau Batu Puteh” (ibid., para. 79).
8. The special structure of Johor (predecessor of Malaysia) in the colo-
al period was discussed in this case by reference to the Advisory Opin-
n on Western Sahara (ibid., paras. 76-79), according to which :
     “That the Sherifian State at the time of the Spanish colonization
   of Western Sahara was a State of a special character is certain. Its
   special character consisted in the fact that it was founded on the
   common religious bond of Islam existing among the peoples and on
   the allegiance of various tribes to the Sultan, through their caids or
   sheikhs, rather than on the notion of territory.” (I.C.J. Reports
   1975, p. 44, para. 95.)
 9. The Court, having thus paid tribute to the special character of the
 oroccan State in 1884, which was part of a different history to that
 shrined in Europe by the Treaties of Westphalia in the seventeenth cen-
ry, nevertheless took no account of this as regards the proofs of sov-
eignty, since it ultimately decided to base itself on the proofs of effec-
 e and continuous control over the territory.
 10. In the case which concerns us, Malaysia also based itself on the
 es of loyalty that existed between the Sultanate and the Orang Laut,
 e people of the sea’” (Judgment, para. 70). From this the Court con-
uded that
   “the Sultan of Johor’s authority exercised over the Orang Laut who

                                                                      122

   inhabited the islands in the Straits of Singapore, and who made this
   maritime area their habitat, confirms the ancient original title of the
   Sultanate of Johor to those islands, including Pedra Branca/Pulau
   Batu Puteh” (Judgment, para. 75).
 the meaning here that this sovereignty of Johor, founded on a historic
 e and on the loyalty of the peoples, will be protected from the vicissi-
des of relations between the European Powers in the region ? Appar-
tly not, since the Court accepts that the Anglo-Dutch Treaty of 1824,
limiting spheres of influence in the region, resulted in the dismember-
ent of the old Sultanate of Johor and the creation of two Sultanates, of
hor and of Riau-Lingga, in the context of the rivalry between the two
lonial Powers “vying for hegemony . . . in this part of the world” (ibid.,
 ra. 98). These practices were also well known in Africa, in the nine-
 nth century for example, when the ancient kingdoms were carved up
tween European Powers.

 11. As for the Sultanate of Johor, under the Crawfurd Treaty of
August 1824, it would have to cede the island of Singapore and the sur-
unding islands within 10 miles to the East India Company under Brit-
   control. On the basis of the preparations for the construction of a
 hthouse on Pedra Branca in the 1840s, the Court went on to examine
e conduct of Johor and the Singapore authorities in order to determine
hether the sovereignty of the first country over the islet concerned
 ssed to the second. The Court embarked on this analysis, although
ere was no independent expression of will either in Johor, whose sov-
eignty revealed itself to be fictitious, or a fortiori in Singapore, a British
lony. While it is true that the two Parties, before the Court, each
ught to draw advantage from the colonial history, is that any reason to
 low them on this ground ? Did the Court not decline to hold that
 uth Ledge, a low-tide elevation, could not form the object of an
 tonomous appropriation, detached from the delimitation of the terri-
rial sea, even though this had been argued by the two Parties ?
 12. Admittedly, when the Court is expressly mandated to pass judg-
ent on the basis of uti possidetis juris, as in a number of territorial dis-
 tes between African or Latin American countries, it is hard for it not
  venture into colonial law, even if only to assess what the administra-
 e boundaries drawn by the colonial Power or Powers were on the
 ainment of independence by the two Parties to the dispute before it.
  t this is not so in this case between Malaysia and Singapore, in which
e Court held that the critical date for Pedra Branca was 14 February
 80, and 6 February 1993 for Middle Rocks and South Ledge.

13. Hence, it is the conduct of Singapore following independence in
65 after its separation from the Federation of Malaysia, constituted in
63, and the conduct of that State itself, which will be decisive for deter-
ning sovereignty with respect to the islands concerned, in other words

                                                                          123

r almost 15 years in the case of Pedra Branca and 28 years for Middle
ocks and South Ledge. For all that period, we are here dealing with two
dependent States in control of their own foreign relations. The Court
ould thus have avoided losing its way in the labyrinth of the colonial
ght and its numerous fictions and among the shadowy figures of its
 eged actors. On the critical dates the Court fixed, the result would in
 y case have been the same.

14. Relating the practice for over a century, from the mid-nineteenth
 the mid-twentieth century, the Court finds only that Great Britain did
 it pleased on Pedra Branca without a thought for the title of sover-
 nty over this islet. It is nevertheless significant that the 1953 correspon-
nce, of which much is made in the Judgment (paras. 192-229) as proof
 the acceptance by the Parties of Singapore’s sovereignty (para. 229),
 s exchanged between the British Colonial Secretary of Singapore (Sing-
ore being a British colony) and the Acting Secretary of State of Johor
 reat Britain having control of that country’s defence and foreign rela-
 ns).
15. It is difficult to draw any conclusion from the Court’s summary of
 these colonial practices in the settlement of the dispute submitted to it
 special agreement in 2003, and concerning which it ought, in my view,
 entially to have relied on the conduct of the Parties as independent
ates. The legal categories of the colonial period cannot be recycled to
ake them presentable today as though it were just a matter of words.



                                       (Signed) Mohamed BENNOUNA.




                                                                         124

